Name: Commission Regulation (EEC) No 2829/79 of 14 December 1979 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31979R2829Commission Regulation (EEC) No 2829/79 of 14 December 1979 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods Official Journal L 320 , 15/12/1979 P. 0050 - 0050 Finnish special edition: Chapter 3 Volume 11 P. 0159 Greek special edition: Chapter 03 Volume 33 P. 0134 Swedish special edition: Chapter 3 Volume 11 P. 0159 Spanish special edition: Chapter 03 Volume 17 P. 0023 Portuguese special edition Chapter 03 Volume 17 P. 0023 COMMISSION REGULATION (EEC) No 2829/79 of 14 December 1979 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 590/79 (2), Having regard to Council Regulation (EEC) No 591/79 of 26 March 1979 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods (3), and in particular Article 9 thereof, Whereas Article 2 (1) of Commission Regulation (EEC) No 1963/79 (4) provides that requests for the verification of oil must be submitted to the competent authority not later than five working days before the date envisaged for the commencement of the manufacture of the preserved foods in which it is to be used; Whereas the object of this fixed period is to permit verification of the stock of olive oil by the competent authority ; whereas, since methods of carrying out this administrative check differ from one Member State to another, the Member States should themselves set the period which is necessary for them to carry out the check in question; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Article 2 (1) of Regulation (EEC) No 1963/79 is amended to read as follows: "1. In order to qualify for the production refund, the manufacturer must submit a request for verification to the competent authority before the date envisaged for the commencement of manufacturing operations. Such a request may not be submitted until the oil is in the manufacturing premises. The Member State concerned shall, if necessary, specify a minimum period which must elapse between the submission of the request for verification and the date specified in the first subparagraph." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 78, 30.3.1979, p. 1. (3)OJ No L 78, 30.3.1979, p. 2. (4)OJ No L 227, 7.9.1979, p. 10.